DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 16/246154 filed on January 07, 2022.

	
					Status of Claims 


2.	Claims 1-3, 9-11, 17, 18 are pending.
			



Response to Arguments

3.	Applicant’s arguments have been considered but are not persuasive. 

On Pg. 8 of remarks in regards to 35 U.S.C. 101 relating to claims 1, applicant argues the rationale for 35 U.S.C. 101.

Examiner replies that the 35 U.S.C. 101 rejection is maintained. Examiner clarified the rejection, here is a sample presented below.
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes.       With respect to independent claims, 1-3, 9-11, 17 and 18, specifically claim 1-3, 9-11, 17 and 18 recites "organize the collected user content for optimization by labeling the content with features, chosen from the group consisting of objects in a photo, location, caption, submitter details and user popularity, by filtering and sorting the features to select a subset of desired content, and by processing the user content based on one or more predefined content properties using an artificial intelligence model”, “determine a goal for optimization of display representation based upon user interaction, including user purchasing; determine grouping criteria from the group consisting of visual categorization, popularity, category and product tags, for grouping of the user content into a media album that comprises one or more of a photo album, a video album, and a text album; determine search criteria for collecting the user content that comprises one or more of user preference, content rating, content type, content category, product type, and user type”, “select the user content from the one or more sources based on the search criteria” “and organize the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria”. These limitations could be reasonably and practically performed by the human mind, for instance based selecting a related set content based upon user tags. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 

Accordingly, the claim recites an abstract idea.

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 10 and 17 recites the additional elements of a processor, and memory, which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “manage the optimized display representation by using a dynamic widget;” are merely insignificant extra-solution activities in order to gather data and display the data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


On Pg. 10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “(i) "performing tagging for the organized user content by using a computer-vision-assisted tagging algorithm and natural-language-processing algorithm  and (ii) "managing the optimized display representation by using a dynamic widget." Neither applied reference shows or suggests computer vision or a dynamic widget.”

Examiner replies that Miller teaches these limitations. Hollis teaches (i) "performing tagging for the organized user content by using a computer-vision-assisted tagging algorithm and natural-language-processing algorithm.  Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content. Par. 0029 and Par. 0039 Hollis discloses extracting keywords at the natural language level to be suggested as meta tags to be inserted into the content.
Miller teaches a widget. Par. 0070 Miller discloses the ability to display information based upon an icon).


Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 

Claims 1-3, 9-11, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

A system for dynamic content provisioning, comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to: collect user content from one or more sources based on one or more collection parameters; 
organize the collected user content for optimization by labeling the content with features, chosen from the group consisting of objects in a photo, location, caption, submitter details and user popularity, and by filtering and sorting the features to select a subset of desired content, and by processing the user content based on one or more predefined content properties using an artificial intelligence model; 
receive rights management data for the organized user content, wherein an interface with the rights holder allows for communication to request and receive access rights; 
perform tagging of the organized user content by using computer vision assisted tagging algorithm and natural language processing algorithm; 
generate an optimized display representation of tagged user content on an output interface for dynamic content provisioning; 
and wherein the at least one processor is further configured to: determine a goal for optimization of display representation; 
determine grouping criteria for grouping of the user content into a media album that comprises one or more of a photo album, a video album, and a text album; 
determine search criteria for collecting the user content that comprises one or more of user preference, content rating, content type, content category, product type, and user type; 
select the user content from the one or more sources based on the search criteria; 
and organize the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria.


101 SUMMARY ANALYSIS: 
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a related set content based upon user tags, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive user content from a source based upon a criteria, organize the content, assign ownership to content and retrieve other content that is related to the organized content.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a system comprising a non-transitory memory and processor. An independent claim 10 that recites a method and an independent claim 17 that recites a computer program product comprising at least one non-transitory computer-readable storage medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes.       With respect to independent claims, 1-3, 9-11, 17 and 18, specifically claim 1-3, 9-11, 17 and 18 recites "organize the collected user content for optimization by labeling the content with features, chosen from the group consisting of objects in a photo, location, caption, submitter details and user popularity, by filtering and sorting the features to select a subset of desired content, and by processing the user content based on one or more predefined content properties using an artificial intelligence model”, “determine a goal for optimization of display representation based upon user interaction, including user purchasing; determine grouping criteria from the group consisting of visual categorization, popularity, category and product tags, for grouping of the user content into a media album that comprises one or more of a photo album, a video album, and a text album; determine search criteria for collecting the user content that comprises one or more of user preference, content rating, content type, content category, product type, and user type”, “select the user content from the one or more sources based on the search criteria” “and organize the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria”. These limitations could be reasonably and practically performed by the human mind, for instance based selecting a related set content based upon user tags. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 

Accordingly, the claim recites an abstract idea.

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 10 and 17 recites the additional elements of a processor, and memory, which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “manage the optimized display representation by using a dynamic widget;” are merely insignificant extra-solution activities in order to gather data and display the data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a user content information and organize the content are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 
 




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 9-11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Patent Application Publication No. 2015/0281250 (herein as ‘Miller’) as and further in view of Hollis et al. U.S. Patent Application Publication No. 2014/0006930 (herein as ‘Hollis’).

As to claim 1 Miller teaches a system for dynamic content provisioning that uses user-generated content to market and promote commercial products, comprising: 
at least one non-transitory memory configured to store computer program code instructions (Par. 0078 Miller discloses a memory to store program instructions);
and at least one processor configured to execute the computer program code instructions to (Par. 0078 Miller discloses a processor); 
collect user content that includes user published digital media and is from one or more sources based on one or more collection parameters (Fig. 2A and Par. 0030 Miller discloses the system extracting data from internal and external sources. Miller discloses the data that is accessible to be extracted is based upon personal preference information. The person preference information is seen as collection parameters);
organize the collected user content for optimization, wherein the organizing is done by labeling the content with features, chosen from the group consisting of objects in a photo, location, caption, submitter details and user popularity (Par. 0059 Miller disclose extracting data such as things, comments, textual data, popularity and places);
and by filtering and sorting the features to select a subset of desired content; (Par. 0059 Miller discloses performing extraction analysis on the content to be used as assessment of the presentation content.  Par. 0062 Miller discloses the system performs assessments based upon the data extracted from the extraction analysis. The extracted data is seen as the features. Metrics can be applied to the extracted data. These metrics can determine the average time spent on each presentation slide. Par. 0063 Miller based discloses based upon these analysis the system will remove slides that are less appealing to the audience. The remaining slides that contain desired features is seen as the filtered and sorted desired content. Removing slides based upon the user’s interaction of the extract features is seen as filtering and sorting the features to select a subset of desired content);
Miller does not teach but Hollis teaches and by processing the user content based on one or more predefined content properties using an artificial intelligence model (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content);
Miller and Hollis are analogous art because they are in the same field of endeavor, tagging content. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content tagging of Miller to include the tag learning of Hollis, to allow increase relevant content associated with uploaded content. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability of relevant content to be searched and retrieved by the user (Par. 0004-0007 Hollis).
Miller teaches receive rights management data for the organized user content, wherein an interface with the rights holder allows for communication to request and receive access rights and wherein the rights are to utilize the user’s content for display elsewhere; (Par. 0033 Miller discloses a user can set the access rights for a 1) “particular portion of” or 2) “entire” content.  Par. 0047 Miller discloses the system determines which portion of the content is access to any user at any given time);
Hollis teaches perform tagging of the organized user content by using computer vision assisted tagging algorithm and natural language processing algorithm (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content. Par. 0029 and Par. 0039 Hollis discloses extracting keywords at the natural language level to be suggested as meta tags to be inserted into the content);
Miller teaches and generate an optimized display representation of tagged user content on an output interface for dynamic content provisioning manage the optimized display representation by using a dynamic widget (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags.  Par. 0070 Miller discloses the ability to display information based upon an icon);
where the at least one processor  is further configured to (Par. 0078 Miller discloses a processor);
determine a goal for optimization of display representation based upon user interaction, including user purchasing (Par. 0046 Miller discloses organizing the content display based upon the criteria. Miller discloses the criteria could be popularity, particular subject or one or more attributes of the presented associated with the display.  The criteria is seen as optimizing content for the display.  The criteria is used to only present content that is useful to the user);
determine grouping criteria from the group consisting of visual categorization, popularity, category and product tags for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. The pictures are grouped based upon access limit. Grouping the pictures is seen as a media album);
determine search criteria for collecting the user content, select the user content from the one or more sources based on the search criteria (Par. 0030 Miller discloses the content associated with personal preference);
and organize the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).

As to claim 2 Miller in combination with Hollis teaches each and every limitation of claim 1.
In addition Miller teaches wherein the at least one processor is further configured to collect interaction data for the displayed user content for enhancing the dynamic content provisioning (Par. 0033 Miller discloses the presentation can provide interactive sliders that allow the audiences to provide information while viewing the content).

As to claim 3 Miller in combination with Hollis teaches each and every limitation of claim 1.
In addition Miller teaches wherein the optimized display representation is an optimal order of the tagged user content and cosmetic rendering of the tagged user content (Par. 0069 Miller discloses selecting the relevant portions of the content are displayed.  Selecting the relevant portions of the content is seen as an optimal order).


As to claim 9 Miller teaches a method for dynamic content provisioning, comprising: 
collecting user content from one or more sources based on one or more collection parameters (Fig. 2A and Par. 0030 Miller discloses the system extracting data from internal and external sources. Miller discloses the data that is accessible to be extracted is based upon personal preference information. The person preference information is seen as collection parameters);
organizing the collected user content for optimization, wherein the organizing is done by labeling the content with features, chosen from the group consisting of objects in a photo, location, caption, submitter details and user popularity (Par. 0059 Miller disclose extracting data such as things, comments, textual data, popularity and places);
and by filtering and sorting the features to select a subset of desired content; (Par. 0059 Miller discloses performing extraction analysis on the content to be used as assessment of the presentation content.  Par. 0062 Miller discloses the system performs assessments based upon the data extracted from the extraction analysis. The extracted data is seen as the features. Metrics can be applied to the extracted data. These metrics can determine the average time spent on each presentation slide. Par. 0063 Miller based discloses based upon these analysis the system will remove slides that are less appealing to the audience. The remaining slides that contain desired features is seen as the filtered and sorted desired content. Removing slides based upon the user’s interaction of the extract features is seen as filtering and sorting the features to select a subset of desired content);
Miller does not teach but Hollis teaches and by processing the user content based on one or more predefined content properties using an artificial intelligence model (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content);
Miller and Hollis are analogous art because they are in the same field of endeavor, tagging content. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content tagging of Miller to include the tag learning of Hollis, to allow increase relevant content associated with uploaded content. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability of relevant content to be searched and retrieved by the user (Par. 0004-0007 Hollis).
Miller teaches receiving rights management data for the organized user content, wherein an interface with the rights holder allows for communication to request and receive access rights; (Par. 0033 Miller discloses a user can set the access rights for a 1) “particular portion of” or 2) “entire” content.  Par. 0047 Miller discloses the system determines which portion of the content is access to any user at any given time);
Hollis teaches performing tagging of the organized user content by using computer vision assisted tagging algorithm and natural language processing algorithm (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content. Par. 0029 and Par. 0039 Hollis discloses extracting keywords at the natural language level to be suggested as meta tags to be inserted into the content);
Miller teaches and generating an optimized display representation of tagged user content on an output interface for dynamic content provisioning (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags);
determining a goal for optimization of display representation (Par. 0046 Miller discloses organizing the content display based upon the criteria. Miller discloses the criteria could be popularity, particular subject or one or more attributes of the presented associated with the display.  The criteria is seen as optimizing content for the display.  The criteria is used to only present content that is useful to the user);
determining grouping criteria for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. The pictures are grouped based upon access limit. Grouping the pictures is seen as a media album);
determining search criteria for collecting the user content, selecting the user content from the one or more sources based on the search criteria (Par. 0030 Miller discloses the content associated with personal preference);
and organizing the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).


As to claim 10 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches further comprising collecting interaction data for the displayed user content for enhancing the dynamic content provisioning (Par. 0033 Miller discloses the presentation can provide interactive sliders that allow the audiences to provide information while viewing the content).

As to claim 11 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches wherein the optimized display representation is an optimal order of the tagged user content and cosmetic rendering of the tagged user content (Par. 0069 Miller discloses selecting the relevant portions of the content are displayed.  Selecting the relevant portions of the content is seen as an optimal order).

As to claim 12 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches further comprising: 
determining a goal for optimization of display representation (Par. 0046 Miller discloses organizing the content display based upon the criteria); 
determining grouping criteria for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. So the pictures are grouped based upon access limit);
determining search criteria for collecting the user content, selecting the user content from the one or more sources based on the search criteria, and organizing the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).

As to claim 13 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches wherein the media album comprises one or more of a photo album, a video album, and a text album (Par. 0033 Miller discloses presenting the content to as picture).

As to claim 14 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches wherein the search criteria comprises one or more of user preference, content rating, content type, content category, product type, and user type (Par. 0030 Miller discloses the content associated with personal preference).

As to claim 17 Miller teaches a computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations for dynamic content provisioning, the operations comprising: 
collecting user content from one or more sources based on one or more collection parameters (Fig. 2A and Par. 0030 Miller discloses the system extracting data from internal and external sources. Miller discloses the data that is accessible to be extracted is based upon personal preference information. The person preference information is seen as collection parameters);
organizing the collected user content for optimization, wherein the organizing is done by labeling the content with features, chosen from the group consisting of objects in a photo, location, (Par. 0059 Miller disclose extracting data such as things, comments, textual data, popularity and places);
and by filtering and sorting the features to select a subset of desired content; (Par. 0059 Miller discloses performing extraction analysis on the content to be used as assessment of the presentation content.  Par. 0062 Miller discloses the system performs assessments based upon the data extracted from the extraction analysis. The extracted data is seen as the features. Metrics can be applied to the extracted data. These metrics can determine the average time spent on each presentation slide. Par. 0063 Miller based discloses based upon these analysis the system will remove slides that are less appealing to the audience. The remaining slides that contain desired features is seen as the filtered and sorted desired content. Removing slides based upon the user’s interaction of the extract features is seen as filtering and sorting the features to select a subset of desired content);
Miller does not teach but Hollis teaches and by processing the user content based on one or more predefined content properties using an artificial intelligence model (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content);
Miller and Hollis are analogous art because they are in the same field of endeavor, tagging content. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content tagging of Miller to include the tag learning of Hollis, to allow increase relevant content associated with uploaded content. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability of relevant content to be searched and retrieved by the user (Par. 0004-0007 Hollis).
Miller teaches receiving rights management data for the organized user content, wherein an interface with the rights holder allows for communication to request and receive access rights (Par. 0033 Miller discloses a user can set the access rights for a 1) “particular portion of” or 2) “entire” content.  Par. 0047 Miller discloses the system determines which portion of the content is access to any user at any given time);
Hollis teaches performing tagging of the organized user content by using computer vision assisted tagging algorithm and natural language processing algorithm (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content. Par. 0029 and Par. 0039 Hollis discloses extracting keywords at the natural language level to be suggested as meta tags to be inserted into the content);
Miller teaches and generating an optimized display representation of tagged user content on an output interface for dynamic content provisioning (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags);
determining a goal for optimization of display representation (Par. 0046 Miller discloses organizing the content display based upon the criteria. Miller discloses the criteria could be popularity, particular subject or one or more attributes of the presented associated with the display.  The criteria is seen as optimizing content for the display.  The criteria is used to only present content that is useful to the user);
determining grouping criteria for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. The pictures are grouped based upon access limit. Grouping the pictures is seen as a media album);
determining search criteria for collecting the user content, selecting the user content from the one or more sources based on the search criteria (Par. 0030 Miller discloses the content associated with personal preference);
and organizing the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).

As to claim 18 Miller in combination with Hollis teaches each and every limitation of claim 17.
In addition Miller teaches wherein the operations further comprise collecting interaction data for the displayed user content for enhancing the dynamic content provisioning (Par. 0033 Miller discloses the presentation can provide interactive sliders that allow the audiences to provide information while viewing the content).

As to claim 19 Miller in combination with Hollis teaches each and every limitation of claim 17.
In addition Miller teaches wherein the operations further comprise: 
determining a goal for optimization of display representation (Par. 0046 Miller discloses organizing the content display based upon the criteria); 
determining grouping criteria for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. So the pictures are grouped based upon access limit);
determining search criteria for collecting the user content; selecting the user content from the one or more sources based on the search criteria; and organizing the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathew et al. U.S. Patent Application Publication No. 2018/0260728 (herein as ‘Mathew’). Mathew discloses an individual having a plurality of first features and a second characteristic is identified. A plurality of second features associated with a second characteristic is determined. For each first feature among the plurality of first features, a respective probability distribution indicating, for each respective second feature, a probability that a person having the respective second feature has the first feature, is determined, thereby generating a plurality of probability distributions. A probabilistic classifier is used to combine the plurality of probability distributions, thereby generating a merged probability distribution. A Monte Carlo method is used to generate a prediction set based on the merged probability distribution, the prediction set including a plurality of prediction values for the second characteristic of the individual, each respective prediction value being associated with one of the plurality of second features. The prediction set is stored in a memory. The probabilistic classifier may include a Naïve-Bayes method. Prediction sets may be generated for each of a plurality of individuals, and used to predict a feature associated with a group.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  May 07, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159